Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment and Arguments
Applicant’s amendment filed on November 3, 2022 has been entered and made of record.  Claims 21-37, 39, 41, and 42 are pending and are being examined in this application.
Applicant’s arguments with respect to the 103 rejections have been fully considered, but are unpersuasive for at least the following reasons:
Applicant argues that Gabriel does not teach or suggest “identify a media item...based on the media item featuring the particular entity and having been previously consumed by the user...wherein the media item is not directly referenced in the search query.” In particular, applicant argues that the media content for which the search is performed is a media item that is identified based on (1) “featuring the particular entity” and (2) “having been previously consumed by the user.” Applicant also argues (3) the relied-upon portion of Gabriel does not teach or suggest “the media item is not directly referenced in the search query” because, in figure 4c of Gabriel, a search for “The Wizard of Oz” is shown as returning results related to “The Wizard of Oz” (alleged “media item”) [Response, pgs. 11 and 12].
Regarding argument (1), the claim language requires that the media item is identified based on featuring the particular entity. Gabriel discloses retrieving media content based on search criteria and a user profile [pars. 27 and 50]. Figure 3 of Gabriel shows that search criteria may include searching for media content based on “Movie/Program Title,” “Cast Members,” or “Director” [par. 30]. The search results provide information regarding the media content corresponding to the search criteria [pars. 32 and 34]. For example, if the search criteria includes a cast member, the search results will provide information about (i.e., “identify”) a movie (i.e., “media item”) featuring the cast member (i.e., “particular entity”). As such, Gabriel clearly teaches that the media item is identified based on featuring the particular entity.
Regarding argument (2), the claim language requires that the media item is identified based on having been previously consumed by the user. Gabriel discloses retrieving media content based on search criteria and a user profile [par. 50], wherein the user profile is created on the basis of previous media content consumption habits of the user [par. 27]. Gabriel further discloses suggesting media content (such as a movie) based on (instead of or in addition to the user profile and search criteria) the user’s viewing habits, past purchases, and/or the past activity [par. 45]. In other words, the search results will provide information on (i.e., identify) media content (i.e., “a media item”) based on previous media content consumption habits, view habits, past purchases and/or past activity (i.e., “having been previously consumed”) by a user. As such, Gabriel clearly teaches that the media item is identified based on having been previously consumed by the user.
Regarding argument (3), the claims recite “the media item is not directly referenced in the search query.” As mentioned above, figure 3 of Gabriel shows that search criteria may include searching for media content based on “Movie/Program Title,” “Cast Members,” or “Director” [par. 30]. The search results provide information regarding the media content corresponding to the search criteria [pars. 32 and 34]. For example, if the search criteria includes a cast member, the search results will provide information about a movie (i.e., “media item”) featuring the cast member. In other words, the title of the movie does not need to be directly indicated in the search criteria. As such, Gabriel clearly teaches “the media item is not directly referenced in the search query.”
Applicant also argues that Gabriel does not teach or suggest “providing, for display on a screen of a computing device, an interface that simultaneously includes information about the media item that was identified in response to the search query and information about the set of web search results that were identified in response to the search query.” In particular, applicant argues that figure 4c of Gabriel does not “simultaneously include information about the media item...and information about the set of web search results” and “the set of web search results being separate from the media item” [Response, pgs. 12 and 13].
However, figure 4c of Gabriel shows “Universal Video Search Results” comprising a first match (i.e., search result) providing information about a movie and additional matches about search results found from other sources such as online sources (e.g., “Matches Found at Online DVD/VHS Retailers”). Since the first match and the additional matches are all shown as part of the “Universal Video Search Results (i.e., “simultaneously). The first match provides information about a movie (i.e., “information about the media item”). The additional matches provide information about online search results (i.e., “information about the set of web search results”). As such, Gabriel clearly teaches “simultaneously include information about the media item...and information about the set of web search results.”
Gabriel also discloses searching for the media content using different (i.e., separate) databases based on the search criteria [fig. 3; par. 50]. For example, if the search criteria include searching for “My Preferred Online DVD/VHS Retailers,” then the user’s preferred online DVD/VHS Retailers database is searched and information about the corresponding search results is provided in a separate section of the “Universal Video Search Results” screen (e.g., under “Matches Found at Online DVD/VHS Retailers”) [figs. 3 and 4c]. The information about the online retailer results (i.e., “information about the set of web search results” disclosed by Gabriel is separate from the movie (i.e., “media item”) since the information about the online retailer results is directed to purchasing options for the movie rather than the movie itself and also because the information is retrieved from a separate database. As such, Gabriel clearly teaches “the set of web search results being separate from the media item.”
Applicant further argues that Mandalia does not teach or suggest “the information about the media item includes...based on identifying that the media item was previously consumed by the user, an indication that the media item was previously consumed by the user.” In particular, applicant argues that the suggestion area in figure 4 of Mandalia does not provide an indication that the media item was previously consumed [Response, pg. 13].
As an initial matter, it is noted that Mandalia was cited as disclosing that the information about the media item includes an indication that the media item was previously consumed by the user. The other portions of the limitation are already addressed using Gabriel. Mandalia discloses an accessed (e.g., viewed) first content (i.e., “media item”) being “pinned” to a second content [par. 28]. Figure 4 of Mandalia illustrates a “TOP SUGGESTION” for a recommended time index position in the second content (e.g., a video) to which the first content (e.g., a previously accessed article) should be pinned [par. 41]. The pinning is an indication that the first content has previously been accessed (i.e., previously consumed). As such, Mandalia, in combination with Gabriel, clearly teaches that the information about the media item includes an indication that the media item was previously consumed by the user.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24, 28-30, 33, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Gabriel et al. (US Pub. 20050071323) in view of Mandalia et al. (US Pub. 20140095608).
Referring to claim 21, Gabriel discloses a computer-implemented method comprising: 
receiving a search query from a user, wherein the search query references a particular entity as a subject of the search query [fig. 4c; par. 50; a user provides search criteria for media content (e.g., a movie) to a search engine]; 
in response to receiving the search query: 
(i) querying a first database, that stores data representing a plurality of media items that are each identified as having been previously consumed by the user, to identify a media item, of the plurality of media items, based on the media item featuring the particular entity and having been previously consumed by the user [pars. 27, 45, 50; the search engine performs a search for the media content on at least one database based on the search criteria, a user profile indicating previous consumption habits of the user, and view habits, past purchases and/or past activity of the user], wherein the media item is not directly referenced in the search query [fig. 3; pars. 30, 32, and 34; the media content may be identified using search criteria that does not directly reference the title of the media content (e.g., cast member, director)], and 
(ii) querying a second database, based on the search query, to obtain a set of web search results, the set of web search results being responsive to the search query and separate from the media item that features the particular entity [figs. 3, 4c; pars. 50 and 52; the search engine may also perform the search using different databases such as preferred online media sources for viewing or purchasing information (e.g., online databases or databases at URLs provided by the user)]; and 
providing, for display on a screen of a computing device, an interface that simultaneously includes information about the media item that was identified in response to the search query and information about the set of web search results that were identified in response to the search query [fig. 4c; pars. 35, 50, and 52; a search results interface displays information about the media content (e.g., synopsis, image, and text) and also displays additional matches from the preferred media sources that meet at least one of the search criteria], 
wherein the information about the media item includes an indication that the media item features the particular entity that was referenced in the search query... [fig. 4c; the information about the media content includes text of the search query (e.g., matching movie title)], and the information about the media item is provided for display in the interface distinctively from the information about the set of web search results [fig. 4c; the information about the media content is displayed in a separate area from the matches found from the preferred media sources].
Gabriel does not appear to explicitly disclose that the information about the media item includes, based on identifying that the media item was previously consumed by the user, an indication that the media item was previously consumed by the user.
However, Mandalia discloses that the information about the media item includes, based on identifying that the media item was previously consumed by the user, an indication that the media item was previously consumed by the user [fig. 4; pars. 26, 28, and 41; an accessed (e.g., previously consumed) first content is identified in a user history stored in a user profile database; the first content is “pinned” to a second content, thereby indicating that the first content has previously been accessed; “TOP SUGGESTION” illustrates pinning of the first content (e.g., a previously viewed article) to a recommended time index position in the second content (e.g., a video)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the searching taught by Gabriel so that the information about the media content indicates that the media content has previously been accessed as taught by Mandalia. The motivation for doing so would have been to suggest relevant content [Mandalia, par. 22].
Referring to claim 24, Gabriel discloses wherein: the identified media item is a video and the particular entity featured in the identified media item is a person that features in the video, or the identified media item is a song and the particular entity featured in the identified media item is a person that features in the song [fig. 3; the search criteria may include cast or crew members for a movie].
Referring to claim 28, Gabriel discloses wherein providing the information about the media item in the interface distinctively from the information about the set of web search results comprises providing the information about the media item for display in a first region of the interface that is separate by a distance from a second region of the interface in which the information about the set of web search results is provided for display [fig. 4c; note distance between the displayed information about the media content and the displayed matches from the preferred media sources].
Referring to claim 29, Gabriel discloses analyzing one or more terms of the search query to identify the particular entity that is referenced by the search query [par. 50; note processing of search criteria].
Referring to claim 30, see at least the rejection for claim 21. Gabriel further discloses a system comprising: one or more processors; and one or more non-transitory computer-readable media having instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to perform the claimed operations [par. 55; note search server].
Referring to claim 33, see the rejection for claim 24.
Referring to claim 37, see the rejection for claim 28.
Referring to claim 39, see at least the rejection for claim 21. Gabriel further discloses one or more non-transitory computer-readable media having instructions stored thereon that, when executed by one or more processors, cause performance of the claimed operations [par. 55; note search server].

Claims 22, 23, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Gabriel and Mandalia in view of Ozawa et al. (US Pub. 20130291025).
Referring to claim 22, Gabriel and Mandalia do not appear to explicitly disclose identifying a particular device on which the media item was previously consumed by the user.
However, Ozawa discloses identifying a particular device on which the media item was previously consumed by the user [pars. 186-188; viewing condition information includes a device ID of a device used for playback of a piece of content].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the searching taught by the combination of Gabriel and Mandalia so that the information about the media content includes a playback device ID as taught by Ozawa. The motivation for doing so would have been to enable playback of the media content after an interruption [Ozawa, par. 8].
Referring to claim 23, Ozawa discloses wherein the information about the media item that is provided for display in the interface includes an indication of the particular device on which the media item was previously consumed by the user [pars. 186-188; note the device ID].
Referring to claim 31, see the rejection for claim 22.
Referring to claim 32, see the rejection for claim 23.

Claims 25-27, 34-36, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Gabriel and Mandalia in view of Collins et al. (US Pub. 20100211575).
Referring to claim 25, Gabriel and Mandalia do not appear to explicitly disclose designating, in the first database, the media item as having previously been consumed by the user based on an audio recognition engine having processed audio data captured in an environment of a computing device and having recognized the media item from the captured audio data.
However, Collins discloses designating, in the first database, the media item as having previously been consumed by the user based on an audio recognition engine having processed audio data captured in an environment of a computing device and having recognized the media item from the captured audio data [par. 41; music recognition is used to determine metadata for a media file].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the searching taught by the combination of Gabriel and Mandalia so that music recognition is used to determine metadata for the media content as taught by Collins. The motivation for doing so would have been to collect associated metadata for the media content [Collins, pars. 41 and 42].
Referring to claim 26, Gabriel and Mandalia do not appear to explicitly disclose wherein the information about the media item that is provided for display in the interface includes an indication of a time when the media item was previously consumed by the user.
However, Collins discloses wherein the information about the media item that is provided for display in the interface includes an indication of a time when the media item was previously consumed by the user [pars. 24 and 28; metadata about a media file includes metadata indicating the last time the file was accessed, length of access, or frequency of use].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the searching taught by the combination of Gabriel and Mandalia so that information about the media content includes the metadata taught by Collins. The motivation for doing so would have been to collect associated metadata for the media content [Collins, pars. 41 and 42].
Referring to claim 27, Gabriel and Mandalia do not appear to explicitly disclose wherein the information about the media item that is provided for display in the interface includes an indication of a location where the media item was previously consumed by the user.
However, Collins discloses wherein the information about the media item that is provided for display in the interface includes an indication of a location where the media item was previously consumed by the user [par. 27; metadata about a media file includes location metadata].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the searching taught by the combination of Gabriel and Mandalia so that information about the media content includes the metadata taught by Collins. The motivation for doing so would have been to collect associated metadata for the media content [Collins, pars. 41 and 42].
Referring to claim 34, see the rejection for claim 25.
Referring to claim 35, see the rejection for claim 26.
Referring to claim 36, see the rejection for claim 27.
Referring to claim 41, Gabriel and Mandalia do not appear to explicitly disclose wherein the querying the first database to identify the media item that features the particular entity comprises: identifying a subset of the plurality of media items, each media item in the subset featuring the particular entity; for each media item in the subset, identifying a score for the media item; and identifying the media item that features the particular entity based on the scores for the media items in the subset.
However, Collins discloses wherein the querying the first database to identify the media item that features the particular entity comprises: identifying a subset of the plurality of media items, each media item in the subset featuring the particular entity; for each media item in the subset, identifying a score for the media item; and identifying the media item that features the particular entity based on the scores for the media items in the subset [pars. 23 and 26; a relevancy score is assigned to each media file based on metadata (e.g., tags)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the searching taught by the combination of Gabriel and Mandalia so that information about the media content includes the metadata taught by Collins. The motivation for doing so would have been to collect associated metadata for the media content [Collins, pars. 41 and 42].
Referring to claim 42, Collins discloses wherein, for each media item in the subset, the score for the media item is based on a relevance of the media item to the particular entity or based on a likelihood of the user having consumed at least a threshold portion of the media item [pars. 23 and 28; a relevancy score is assigned to each media file based on metadata (e.g., length of time the media file was accessed)].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157